PER CURIAM.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $100.
The record does not reflect that appellant entered into a recognizance or filed an appeal bond in the trial court.
In the absence of a proper bond or recognizance on appeal, this Court is without jurisdiction to enter any order except to dismiss the appeal. Cantrell v. State, 136 Tex.Cr.R. 596, 127 S.W.2d 471; Heard v. State, 125 Tex.Cr.R. 142, 67 S.W.2d 312; Faupel v. State, 125 Tex.Cr.R. 430, 68 S.W.2d 1113.
The appeal is dismissed.